Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments, see remarks page 6-10, filed 11/30/2021, with respect to the rejection(s) of claims 1-7 under 35 U.S.C. § 102(a)(1) as being anticipated by IKEDA TAKESHI et al. (JP 2013-009552 A) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-9, regarding amended independent claim 1 that “Takeshi fails to teach or suggest (e.g., claim 1), “a first current sensor that is on the current path and measures a current of the energy storage device;
a second current sensor that is connected in parallel with the current breaker, wherein the first current sensor and the second current sensor are serially connected”………..(Remarks-Page 6)…….
The Examiner on page 4 of the Office Action refers to “a first current sensor [36]” and “a second current sensor [37]” of Takeshi. However, referring to the Figure of Takeshi, it is clear that the current sensor 36 and 37 are connected in parallel. Moreover, as seen on page 5 of the Office Action, in the Examiner’s modified figure of Takeshi, the Examiner labeled the alleged second current sensor in a “parallel path” with respect to the “current path” at the first current 
Therefore, Applicant submits that there are elements of the claimed invention that are not taught or suggested by Takeshi. Therefore, Applicant respectfully requests the Examiner to withdraw this rejection (Remarks-Page 9).”
   
Examiner Response:
Applicant’s arguments, see page 6-9 (stated above), filed 11/30/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, applicant has amended the claims i.e. the following limitations are newly added in claim 1, “wherein the first current sensor and the second current sensor are serially connected”. In view of applicant’s claim amendment, Takeshi is reapplied to the claims to meet at least the amended limitation. Takeshi in Figure 1 discloses that the first current sensor and the second current sensor are in parallel and placed in two current path. However Takeshi in Figure 7 shows that the first current sensor 37 and the second current senor 36 are serially connected in the current path 30a as shown in the Figure 7: Modified Figure 7 of Takeshi below. Therefore claim 1 is now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by IKEDA TAKESHI et al. (JP 2013009552 A) as set forth below. Applicant’s argument is moot in view of the newly reapplied reference. See the rejection set forth below.
New claims 8-20 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by IKEDA TAKESHI et al. (JP 2013-009552 A). See the rejection set forth below.
For expedite prosecution applicant is invited to call to discuss the present rejection and also if any further clarification needed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by IKEDA TAKESHI et al. (Herein after “Takeshi”) in the Japan Publication Number JP 2013009552 A (Published 10 Jan 2013 and cited in the IDS).


Regarding claim 1, Takeshi teaches a current measuring device of an energy storage device (In the electric circuit of a vehicle, such as a relay and a method and a device for determining a failure, the failure determination system and appropriate processing is performed; Page 7: Technical Field Page 7 Line 1-2; The power supply system-of-The fig. 7 (Modified Figure 7 of Takeshi below), for travel of the motor vehicle (vehicle) to the power supply system Description of Embodiments: Page 11 line 1-3; Also, as indicated on fig. 7, 2 of the first current sensor 37 in the high pressure line gnd1 31 can be arranged; page 17 Line 8-9) comprising:
a current breaker [34] (relay 34 as the current breaker as it breaks the current by opening the relay) that is provided on a current path [30b] of the energy storage device [2] (In fig. 7 is shown at the left, a relay box 3 via the vehicle battery 2, and the inverter unit 4 consists of an electric motor 5 connected to an electrical load (power supply object); Description of Embodiments: Page 11 Line 7-8; In the first electrical path 30a, and a second current limiting resistor 32 and 1 of relay 33 is arranged in series, a first 2 2 in the first electrical path 30b of the relay 34 is disposed; Description of Embodiments: Page 11 Line 26-28);

    PNG
    media_image1.png
    558
    602
    media_image1.png
    Greyscale

Figure 7: Modified Figure 7 of Takeshi

a first current sensor [37] that is on the current path [30b] and measures a current of the energy storage device [2] (Furthermore, in this embodiment, the second high voltage power supply line 30 of the first electrical path 30a, 30b in 1 and 2, 1 and 2 are respectively a first and a second current sensor 36, 37 are disposed; Among these, the first current sensor 37 2, an electric motor 5 during the operation of the motor vehicle at the time of motor operation, from a vehicle battery 2 is supplied to an inverter unit 4 detects the current value, moreover, the Description of Embodiments: Page 11 Line 37-41);
a second current sensor [36] that is connected in parallel with the current breaker [34] (Furthermore, in this embodiment, the second high voltage power supply line 30 of the first electrical path 30a, 30b in 1 and 2, 1 and 2 are respectively a first and a second current sensor 36, 37 are disposed; Description of Embodiments: Page 11 Line 37-38; Fig. 7: Modified Figure 7 of Takeshi above shows a second current sensor [36] that is connected in parallel with the current breaker [34]); wherein 
the first current sensor [37] and the second current sensor [36] are serially connected (Fig. 7: Modified Figure 7 of Takeshi above shows that the first current sensor [37] and the second current sensor [36] are serially connected in the current path 30a); and
a processing unit [EV-ECU6] (The monitoring unit, for example the current or voltage of the charging and discharging of the other when the SOC, SOH, temp. wirstwatch EV-ECU6 information (operation control device as the processing unit); Description of Embodiment; Page 11 Line 17-19); wherein 
the second current sensor [36] comprises a sensor having a smaller resolution than the first current sensor [37] (In this case, the second electrical path 1 of the electric resistance value of the second electrical path is set to be higher than 2, the second electrical path 1 so as to detect a state of energization, the current detection means. The first electrical path 1 of the current value of the electric resistance value is high, since the smaller, as current detection range of the current detection means is not necessary to use a large sensor; Technical Solution; Page 8 Line 33-36; In particular, a current limiting resistor 32 is disposed in the first electrical path 30a 1, 2 of the first electrical path 30b and hence only small current does not flow, a current sensor detecting current is not necessary to use a large range. Therefore, as the first current sensor 37, can be used for higher resolution; Description of Embodiments: Page 14 Line 38-41; ), and
the processing unit  [EV-ECU6] performs
measurement processing of measuring the current of the energy storage device [2] by selectively using the first current sensor [37] and the second current sensor [36] according to a predetermined selection condition (Among these, the first current sensor 37, an electric motor 5 during the operation of the motor vehicle at the time of motor operation, from a vehicle battery 2 is supplied to an inverter unit 4 detects the current value, moreover, the inverter unit 4 during the regenerative braking is supplied from a vehicle battery 2 that detects a current value, based on the current value is controlled by the inverter unit 4 EV-ECU6. On the other hand, a second current sensor 36 of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction; Description of Embodiments: Page 12 Line 37-40; supply line 30 of the first and second electrical paths 30a, 30b of the 1 and 2 pressure gnd1 line 31 the energization state changes in a known pattern. Description of Embodiments: Page 13 Line 1-5; A known pattern is used to either in or cutoff is the predetermined selection condition), and
failure diagnosis processing of diagnosing whether or not there is a failure in the
current breaker [34] on the basis of a measured value of the second current sensor [36] when the current breaker [34] is switched to open or close (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization of the electrical path 1, and 3 a short-circuit failure of the first relay means. On the other hand, the short circuit failure of the first relay means 3 and must be determined, 1 of the first relay means and a cut-off state of the first relay means 3 is in a conductive state, the current detecting means 1 and 2 by the first energizing state of each of the first electrical path. As a result, the energization of the second electrical path when a 1, 1 of the first relay means and one of the short circuit fault is determined, the energization of the second electrical path without detecting the 1, 2 of the first electric path when energized, first relay means 2 and the short-circuit failure; Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, Technical problem Page 10 Line 8-15; This failure judgment of the procedure, is performed by the failure related control part 6d EV-ECU6. In other words, the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction 1-3 of this first operates the first when the relay 33-35, if each relay 33-35 are all normal, high voltage power; Description of Embodiments: Page 12 Line 35-40; On the other hand, a second current sensor 36 of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; failure in the current breaker [34] is determined on the basis of a measured value of the second current sensor [36] when the current breaker [34] is switched to open or close).

Regarding claim 2, Takeshi teaches a current measuring device, wherein
the energy storage device [2] is used to start an engine for driving a vehicle [1] (The object of the present invention to another when the viewpoint, in which failure processing system mounted on a vehicle, the vehicle driver to control the related to the operation thereof and a control device, a power supply connected to the electric circuit of a power supply failure and a failure determination device is mounted; Technical Solution Page 9 Line 41 Page 10 Line 1-2; ).

Regarding claim 3, Takeshi teaches a current measuring device, wherein
the processing unit opens the current breaker [34] and measures a current of the energy storage device [2] using the second current sensor [36] while the vehicle is parked (On the other hand, a second current sensor of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction; Description of Embodiments: Page 12 Line 37-40; Failure of the current breaker means when the circuit breaker is open and vehicle is not moving and the vehicle is parked and failure is determined by the second current sensor).

Regarding claim 4, Takeshi teaches a current measuring device, wherein
the processing unit closes the current breaker [34] and measures a current of the energy storage device [2] using the first current sensor [37] when the engine is started (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, failure of the respective relay means respectively and a failure determining means, and is provided with, in addition, the operation control device, a failure judging device failure is determined by the relay means and different in accordance with the operation control is carried out; Technical problem Page 10 Line 8-15; when the engine is started or when the driver is driving the vehicle when the current sensor is in conducting state).



Regarding claim 5, Takeshi teaches a current measuring device, wherein
in the failure diagnosis processing, the processing unit diagnoses whether or not there is a failure in the current breaker on the basis of whether or not a measured value of the first current sensor [37] and a measured value of the second current sensor [36] match (On the other hand, the determination result of the step SA2 is YES when the first relay 35 3 since no short, step SA4 leakeel 1 of the first relay 33 is in the off state (OFF) (time t2 of fig. 4), then the first 3 of relay 35 is in a conductive state (ON) (step SA5: fig. 4 of time t3). In this state, the first 1 and second 2 detected by a current sensor 36, 37 of each of the current value I 1, I 2 determines whether it is zero (step SA6: I 1 = I 2 = 0? (when the current of both sensor matches), One (NO) when it is not zero, 1 or 2 of at least one of the first and the second short-circuiting the relay 33, 34 and the failure determination (determination of failure of the first step 2), first step SA7 leakeel 1/2 second after an abnormal termination relay fault; Description of Embodiments: Page 13 Line 35-41).


Regarding claim 6, Takeshi teaches an energy storage apparatus (In the electric circuit of a vehicle, such as a relay and a method and a device for determining a failure, the failure determination system and appropriate processing is performed; Page 7: Technical Field Page 7 Line 1-2; The power supply system-of-The fig. 1 (Modified Figure 1 of Takeshi above), for travel of the motor vehicle (vehicle) to the power supply system 1 represents schematically; Description of Embodiments: Page 11 line 1-3) comprising:
an energy storage device [2] (In fig. 1 is shown at the left, a relay box 3 via the vehicle battery 2 as the energy storage device; Description of Embodiments: Page 11 Line 7);
the current measuring device [36, 37, ECU] according to claim 1 (See the rejection of claim 1 above); and
a housing that houses the energy storage device [2] and the current measuring device [36, 37, ECU] (The power supply system 1 where the all devices are placed, houses the .


Regarding claim 7, Takeshi teaches a current measurement method for measuring a current of an energy storage device (In the electric circuit of a vehicle, such as a relay and a method and a device for determining a failure, the failure determination system and appropriate processing is performed; Page 7: Technical Field Page 7 Line 1-2; The power supply system-of-The fig. 7 (Modified Figure 7 of Takeshi above), for travel of the motor vehicle (vehicle) to the power supply system 1 represents schematically; Description of Embodiments: Page 11 line 1-3; Also, as indicated on fig. 7, 2 of the first current sensor 37 in the high pressure line gnd1 31 can be arranged; page 17 Line 8-9) using 
a first current sensor [37] that is arranged on a current path [30b] of the energy storage device [2] (Furthermore, in this embodiment, the second high voltage power supply line 30 of the first electrical path 30a, 30b in 1 and 2, 1 and 2 are respectively a first and a second current sensor 36, 37 are disposed; Among these, the first current sensor 37 2, an electric motor 5 during the operation of the motor vehicle at the time of motor operation, from a vehicle battery 2 is supplied to an inverter unit 4 detects the current value, moreover, the inverter unit 4 during the regenerative braking is supplied from a vehicle battery 2 that detects a current value; Description of Embodiments: Page 11 Line 37-41); and 
a second current sensor [36] that is connected in parallel with a current breaker [34] (relay 34 as the current breaker as it breaks the current by opening the relay) (In fig. 1 is shown at the left, a relay box 3 via the vehicle battery 2, and the inverter unit 4 consists of an electric Description of Embodiments: Page 11 Line 7-8; In the first electrical path 30a, and a second current limiting resistor 32 and 1 of relay 33 is arranged in series, a first 2 2 in the first electrical path 30b of the relay 34 is disposed; Description of Embodiments: Page 11 Line 26-28) arranged on the current path [30b] of the energy storage device [2] (Furthermore, in this embodiment, the second high voltage power supply line 30 of the first electrical path 30a, 30b in 1 and 2, 1 and 2 are respectively a first and a second current sensor 36, 37 are disposed; Description of Embodiments: Page 11 Line 37-38) and has a smaller resolution than the first current sensor [37] (In this case, the second electrical path 1 of the electric resistance value of the second electrical path is set to be higher than 2, the second electrical path 1 so as to detect a state of energization, the current detection means. The first electrical path 1 of the current value of the electric resistance value is high, since the smaller, as current detection range of the current detection means is not necessary to use a large sensor; Technical Solution; Page 8 Line 33-36; In particular, a current limiting resistor 32 is disposed in the first electrical path 30a 1, 2 of the first electrical path 30b and hence only small current does not flow, a current sensor detecting current is not necessary to use a large range. Therefore, as the first current sensor 37 1, can be used for higher resolution; Description of Embodiments: Page 14 Line 38-41; Therefore the first current sensor 37 has higher resolution and the second current sensor 36 has smaller resolution than the first current sensor 37; there is an electrical resistance in the electrical path where the second sensor 36 is placed therefore less current flows in the second sensor 36 and therefore the second current sensor 36 does not need high resolution and the current in the first current sensor 37 is high as it detects the fault current therefore first current sensor 37 needs higher resolution to measure higher current), the method comprising:
performing failure diagnosis processing of diagnosing whether or not there is a failure in the current breaker [34] on the basis of a measured value of the second current sensor [36] when the current breaker [34] is switched to open or close (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization of the electrical path 1, and 3 a short-circuit failure of the first relay means. On the other hand, the short circuit failure of the first relay means 3 and must be determined, 1 of the first relay means and a cut-off state of the first relay means 3 is in a conductive state, the current detecting means 1 and 2 by the first energizing state of each of the first electrical path. As a result, the energization of the second electrical path when a 1, 1 of the first relay means and one of the short circuit fault is determined, the energization of the second electrical path without detecting the 1, 2 of the first electric path when energized, first relay means 2 and the short-circuit failure; Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, failure of the respective relay means respectively and a failure determining means, and is provided with, in addition, the operation control device, a failure judging device failure is determined by the relay means and different in accordance with the operation control is carried out; Technical problem Page 10 Line 8-15; This failure judgment of the procedure, is performed by the failure related control part 6d EV-ECU6. In other words, the failure related Description of Embodiments: Page 12 Line 35-40; On the other hand, a second current sensor 36 of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 12 Line 1-3; failure in the current breaker [34] is determined on the basis of a measured value of the second current sensor [36] when the current breaker [34] is switched to open or close), and
when it is determined that there is no failure in the failure diagnosis processing,
performing measurement processing of measuring the current of the energy storage device [2] by selectively using the first current sensor [37] and the second current sensor [36] according to a predetermined selection condition (Among these, the first current sensor, an electric motor 5 during the operation of the motor vehicle at the time of motor operation, from a vehicle battery 2 is supplied to an inverter unit 4 detects the current value, moreover, the inverter unit 4 during the regenerative braking is supplied from a vehicle battery 2 that detects a current value, based on the current value is controlled by the inverter unit 4 EV-ECU6. On the other hand, a second current sensor of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high Description of Embodiments: Page 12 Line 37-40; supply line 30 of the first and second electrical paths 30a, 30b of the 1 and 2 pressure gnd1 line 31 the energization state changes in a known pattern. Therefore, the first 1 and second 2 by a signal from the current sensor 36, 37 of the detected change of state and the actual current, the known change of energization state (i.e., the normal time) is compared and, respectively, and each relay 33-35 short of an open failure can be determined individually; Description of Embodiments: Page 13 Line 1-5; A known pattern is used to either in or cutoff is the predetermined selection condition), wherein
the first current sensor [37] and the second current sensor [36] are serially connected (Fig. 7: Modified Figure 7 of Takeshi above shows that the first current sensor [37] and the second current sensor [36] are serially connected in the current path 30a).


Regarding claim 8, Takeshi teaches a current measurement method, wherein
the energy storage device [2] is used to start an engine for driving a vehicle [1] (The object of the present invention to another when the viewpoint, in which failure processing system mounted on a vehicle, the vehicle driver to control the related to the operation thereof and a control device, a power supply connected to the electric circuit of a power supply failure and a failure determination device is mounted; Technical Solution Page 9 Line 41 Page 10 Line 1-2; Here the energy storage device is a battery and the electric motor is and electric circuit is connected with the battery and therefore the battery is used to start an engine of the vehicle; Page 7).
Regarding claim 9, Takeshi teaches a current measurement method, wherein
opening the current breaker [34] and measuring a current of the energy storage device [2] using the second current sensor [36] while the vehicle is parked (On the other hand, a second current sensor of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction; Description of Embodiments: Page 12 Line 37-40; Failure of the current breaker means when the circuit breaker is open and vehicle is not moving and the vehicle is parked and failure is determined by the second current sensor).

Regarding claim 10, Takeshi teaches a current measurement method, wherein
closing the current breaker [34] and measuring a current of the energy storage device [2] using the first current sensor [37] when the engine is started (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization of the electrical path 1, and 3 a short-circuit failure of the first relay means. On the other hand, the short circuit failure of the first relay means 3 and must be determined, 1 of the first relay means and a cut-off state of the first relay means 3 is in a conductive state, the current detecting means 1 and 2 by the first energizing state of each of the first electrical path. As a result, the energization of the second electrical path when a 1, 1 of the first relay means and one of the short circuit fault is determined, Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, failure of the respective relay means respectively and a failure determining means, and is provided with, in addition, the operation control device, a failure judging device failure is determined by the relay means and different in accordance with the operation control is carried out; Technical problem Page 10 Line 8-15; when the engine is started or when the driver is driving the vehicle when the current sensor is in conducting state).

Regarding claim 11, Takeshi teaches a current measurement method, wherein
closing the current breaker [34] and measuring a current of the energy storage device [2] using the first current sensor [37] when the engine is started (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization of the electrical path 1, and 3 a short-circuit failure of the first relay means. On the other hand, the short circuit failure of the first relay means 3 and must be determined, 1 of the first relay means and a cut-off state of the first relay means 3 is in a conductive state, the current detecting means 1 and 2 by the first energizing state of each of the first electrical path. As a result, the energization of the second Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, failure of the respective relay means respectively and a failure determining means, and is provided with, in addition, the operation control device, a failure judging device failure is determined by the relay means and different in accordance with the operation control is carried out; Technical problem Page 10 Line 8-15; when the engine is started or when the driver is driving the vehicle when the current sensor is in conducting state).

Regarding claim 12, Takeshi teaches a current measurement method, wherein
in the failure diagnosis processing, diagnosing whether or not there is a failure in the current breaker on the basis of whether or not a measured value of the first current sensor [37] and a measured value of the second current sensor [36] match (On the other hand, the determination result of the step SA2 is YES when the first relay 35 3 since no short, step SA4 leakeel 1 of the first relay 33 is in the off state (OFF) (time t2 of fig. 4), then the first 3 of relay 35 is in a conductive state (ON) (step SA5: fig. 4 of time t3). In this state, the first 1 and second 2 detected by a current sensor 36, 37 of each of the current value I 1, I 2 determines when the current of both sensor matches), One (NO) when it is not zero, 1 or 2 of at least one of the first and the second short-circuiting the relay 33, 34 and the failure determination (determination of failure of the first step 2), first step SA7 leakeel 1/2 second after an abnormal termination relay fault; Description of Embodiments: Page 13 Line 35-41).

Regarding claim 13, Takeshi teaches a current measuring device (In the electric circuit of a vehicle, such as a relay and a method and a device for determining a failure, the failure determination system and appropriate processing is performed; Page 7: Technical Field Page 7 Line 1-2; The power supply system-of-The fig. 7 (Modified Figure 7 of Takeshi above), for travel of the motor vehicle (vehicle) to the power supply system 1 represents schematically; Description of Embodiments: Page 11 line 1-3; Also, as indicated on fig. 7, 2 of the first current sensor 37 in the high pressure line gnd1 31 can be arranged; page 17 Line 8-9) comprising:
a current breaker [34] (relay 34 as the current breaker as it breaks the current by opening the relay) that is provided on a current path [30b] of an energy storage device [2] (In fig. 7 is shown at the left, a relay box 3 via the vehicle battery 2, and the inverter unit 4 consists of an electric motor 5 connected to an electrical load (power supply object); Description of Embodiments: Page 11 Line 7-8; In the first electrical path 30a, and a second current limiting resistor 32 and 1 of relay 33 is arranged in series, a first 2 2 in the first electrical path 30b of the relay 34 is disposed; Description of Embodiments: Page 11 Line 26-28);
a first current sensor [37] that is on the current path [30b] and measures a current of the energy storage device [2] (Furthermore, in this embodiment, the second high voltage Description of Embodiments: Page 11 Line 37-41);
a second current sensor [36] that is connected in parallel with the current breaker [34] (Furthermore, in this embodiment, the second high voltage power supply line 30 of the first electrical path 30a, 30b in 1 and 2, 1 and 2 are respectively a first and a second current sensor 36, 37 are disposed; Description of Embodiments: Page 11 Line 37-38; Fig. 7: Modified Figure 7 of Takeshi above a second current sensor [36] that is connected in parallel with the current breaker [34]); wherein 
the first current sensor [37] and the second current sensor [36] are serially connected on the current path (Fig. 7: Modified Figure 7 of Takeshi above shows that the first current sensor [37] and the second current sensor [36] are serially connected in the current path 30a); 
the second current sensor [36] comprises a sensor having a different resolution than the first current sensor [37] (In this case, the second electrical path 1 of the electric resistance value of the second electrical path is set to be higher than 2, the second electrical path 1 so as to detect a state of energization, the current detection means. The first electrical path 1 of the current value of the electric resistance value is high, since the smaller, as current detection range of the current detection means is not necessary to use a large sensor; Technical Solution; Page 8 Line 33-36; In particular, a current limiting resistor 32 is disposed in the first electrical path 30a  Description of Embodiments: Page 14 Line 38-41; Therefore the first current sensor 37 has higher resolution and the second current sensor 36 has smaller resolution than the first current sensor 37; there is an electrical resistance in the electrical path where the second sensor 36 is placed therefore less current flows in the second sensor 36 and therefore the second current sensor 36 does not need high resolution and the current in the first current sensor 37 is high as it detects the fault current therefore first current sensor 37 needs higher resolution to measure higher current; therefore the second current sensor has a different resolution than the first current sensor ), and
a processor [EV-ECU6] (The monitoring unit, for example the current or voltage of the charging and discharging of the other when the SOC, SOH, temp. wirstwatch EV-ECU6 information (operation control device as the processing unit); Description of Embodiment; Page 11 Line 17-19) that is configured to: 
measure the current of the energy storage device [2] by selectively using the first current sensor [37] and the second current sensor [36] according to a predetermined selection condition (Among these, the first current sensor 37, an electric motor 5 during the operation of the motor vehicle at the time of motor operation, from a vehicle battery 2 is supplied to an inverter unit 4 detects the current value, moreover, the inverter unit 4 during the regenerative braking is supplied from a vehicle battery 2 that detects a current value, based on the current value is controlled by the inverter unit 4 EV-ECU6. On the other hand, a second current sensor 36 of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction; Description of Embodiments: Page 12 Line 37-40; supply line 30 of the first and second electrical paths 30a, 30b of the 1 and 2 pressure gnd1 line 31 the energization state changes in a known pattern. Therefore, the first 1 and second 2 by a signal from the current sensor 36, 37 of the detected change of state and the actual current, the known change of energization state (i.e., the normal time) is compared and, respectively, and each relay 33-35 short of an open failure can be determined individually; Description of Embodiments: Page 13 Line 1-5; A known pattern is used to either in or cutoff is the predetermined selection condition), and
diagnose whether there is a failure in the current breaker [34] on the basis of a measured value of the second current sensor [36] when the current breaker [34] is switched (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization of the electrical path 1, and 3 a short-circuit failure of the first relay means. On the other hand, the short circuit failure of the first relay means 3 and must be determined, 1 of the first relay means and a cut-off state of the first relay means 3 is in a conductive state, the current detecting means 1 and 2 by the first energizing state of each of the first electrical path. As a result, the energization of the second electrical path when a 1, 1 of the first relay means and one of the short circuit fault is determined, the energization of the second electrical path without detecting the 1, 2 of the first electric path when energized, first relay means 2 and the short-circuit failure; Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, failure of the respective relay means respectively and a failure determining means, and is provided with, in addition, the operation control device, a failure judging device failure is determined by the relay means and different in accordance with the operation control is carried out; Technical problem Page 10 Line 8-15; This failure judgment of the procedure, is performed by the failure related control part 6d EV-ECU6. In other words, the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction 1-3 of this first operates the first when the relay 33-35, if each relay 33-35 are all normal, high voltage power; Description of Embodiments: Page 12 Line 35-40; On the other hand, a second current sensor 36 of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; failure in the current breaker [34] is determined on the basis of a measured value of the second current sensor [36] when the current breaker [34] is switched).

Regarding claim 14, Takeshi teaches a current measuring device, wherein
the energy storage device [2] is used to start an engine for driving a vehicle [1] (The object of the present invention to another when the viewpoint, in which failure processing system mounted on a vehicle, the vehicle driver to control the related to the operation thereof and a control device, a power supply connected to the electric circuit of a power supply failure and a failure determination device is mounted; Technical Solution Page 9 Line 41 Page 10 Line 1-2; Here the energy storage device is a battery and the electric motor is and electric circuit is connected with the battery and therefore the battery is used to start an engine of the vehicle; Page 7).

Regarding claim 15, Takeshi teaches a current measuring device, wherein
the processor [EV-ECU6] opens the current breaker [34] and measures a current of the energy storage device [2] using the second current sensor [36] while the vehicle is parked (On the other hand, a second current sensor of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction; Description of Embodiments: Page 12 Line 37-40; Failure of the current breaker means when the circuit breaker is open and vehicle is not moving and the vehicle is parked and failure is determined by the second current sensor).


Regarding claim 16, Takeshi teaches a current measuring device, wherein
the processor [EV-ECU6] closes the current breaker [34] and measures a current of the energy storage device [2] using the first current sensor [37] when the engine is started (Furthermore, the first relay means 2 and 3 of the first cut-off state, and the second relay means 1 is in a conductive state, the current detecting means for detecting the first when the energization of the electrical path 1, and 3 a short-circuit failure of the first relay means. On the other hand, the short circuit failure of the first relay means 3 and must be determined, 1 of the first relay means and a cut-off state of the first relay means 3 is in a conductive state, the current detecting means 1 and 2 by the first energizing state of each of the first electrical path. As a result, the energization of the second electrical path when a 1, 1 of the first relay means and one of the short circuit fault is determined, the energization of the second electrical path without detecting the 1, 2 of the first electric path when energized, first relay means 2 and the short-circuit failure; Technical Problem Page 8 Line 34-40; In this case, the failure determining device, the first 1, second 2 and 3 of the first relay means and relay control means which can be operated individually, the first 1, second 2 3 2 and second electrical path of one of the energized state of the electric current detection means which can detect and individually, sequentially energized state of the electric path, the relay control means so as to change the respective relay means is operated, the energization of the respective electrical path is detected by a detecting means on the basis of the change of energization state, failure of the respective relay means respectively and a failure determining means, and is provided with, in addition, the operation control device, a failure judging device failure is determined by the relay means and different in accordance with the operation control is carried out; Technical problem Page 10 Line 8-15; when the engine is started or when the driver is driving the vehicle when the current sensor is in conducting state).


Regarding claim 17, Takeshi teaches a current measuring device, wherein
in the failure diagnosis processing, the processor [EV-ECU6] diagnoses whether or not there is a failure in the current breaker [34] on the basis of whether or not a measured value of the first current sensor [37] and a measured value of the second current sensor [36] match (On the other hand, the determination result of the step SA2 is YES when the first relay 35 3 since no short, step SA4 leakeel 1 of the first relay 33 is in the off state (OFF) (time t2 of fig. 4), then the first 3 of relay 35 is in a conductive state (ON) (step SA5: fig. 4 of time t3). In this state, the first 1 and second 2 detected by a current sensor 36, 37 of each of the current value I 1, I 2 determines whether it is zero (step SA6: I 1 = I 2 = 0? (when the current of both sensor matches), One (NO) when it is not zero, 1 or 2 of at least one of the first and the second short-circuiting the relay 33, 34 and the failure determination (determination of failure of the first step 2), first step SA7 leakeel 1/2 second after an abnormal termination relay fault; Description of Embodiments: Page 13 Line 35-41).

Regarding claim 18, Takeshi teaches an energy storage apparatus (In the electric circuit of a vehicle, such as a relay and a method and a device for determining a failure, the failure determination system and appropriate processing is performed; Page 7: Technical Field Page 7 Line 1-2; The power supply system-of-The fig. 7 (Modified Figure 7 of Takeshi above), for travel of the motor vehicle (vehicle) to the power supply system 1 represents schematically; Description of Embodiments: Page 11 line 1-3) comprising:
an energy storage device [2] (In fig. 1 is shown at the left, a relay box 3 via the vehicle battery 2 as the energy storage device; Description of Embodiments: Page 11 Line 7);
the current measuring device [36, 37, ECU] according to claim 13 (See the rejection of claim 13 above).


Regarding claim 19, Takeshi teaches a current measuring device, further comprising 
a switch [33] controlled by the processor [EV-ECU6] (This failure judgment of the procedure, is performed by the failure related control part 6d EV-ECU6. In other words, the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction 1-3 of this first operates the first when the relay 33-35, if each relay 33-35 are all normal, high voltage power; Description of Embodiments: Page 12 Line 35-40), 
the switch [33] connected in series with the second current sensor [36] and in parallel with the current breaker [34] (In the first electrical path 30a, and a second current limiting resistor 32 and 1 of relay 33 is arranged in series, a first 2 2 in the first electrical path 30b of the relay 34 is disposed; Description of Embodiments: Page 11 Line 26-28; Fig. 7 (Modified Figure 7 of Takeshi above), the switch [33] connected in series with the second current sensor [36] in the current path 36a and in parallel with the current breaker [34] with the current path 30b).


Regarding claim 20, Takeshi teaches a current measuring device, wherein 
the measurement processing and failure processing is according to the control of the switch [33] and the current breaker [34] by the processing unit [EV-ECU6] (Among these, the first current sensor 37, an electric motor 5 during the operation of the motor vehicle at the time of motor operation, from a vehicle battery 2 is supplied to an inverter unit 4 detects the current value, moreover, the inverter unit 4 during the regenerative braking is supplied from a vehicle battery 2 that detects a current value, based on the current value is controlled by the inverter unit 4 EV-ECU6. On the other hand, a second current sensor 36 of control of the inverter unit 4 is not used, a failure determination is used, such as, for example, in an emergency, the control according to the state of the inverter unit 4 may also be used; Description of Embodiments: Page 11 Line 38-41 & Page 12 Line 1-3; the failure related control part 6d, 1 and 2 of the first high voltage power supply line 30 of the first electrical path 30a, 30b, and sequentially energized state in which high pressure gnd1 line 31, so as to vary, in a predetermined sequence by the relay control part 6c of 1-3 by operating the first relay 33-35, either in or cut off conduction; Description of Embodiments: Page 12 Line 37-40; supply line 30 of the first and second electrical paths 30a, 30b of the 1 and 2 pressure gnd1 line 31 the energization state changes in a known pattern. Therefore, the first 1 and second 2 by a signal from the current sensor 36, 37 of the detected change of state and the actual current, the known change of energization state (i.e., the normal time) is compared and, respectively, and each relay 33-35 short of an open failure can be determined individually; Description of Embodiments: Page 13 Line 1-5, and
wherein the first current sensor [37] and the second current sensor [36] are on the current path (Fig. 7: Modified Figure 7 of Takeshi above shows that the first current sensor [37] and the second current sensor [36] are on the current path).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Duan et al. (US 20140307358 A1) discloses, “Battery Circuit Fault Protection In Uninterruptable Power Sources-[0043] FIG. 5 shows a block diagram of a battery system 500 having another alternate PFD protection circuit 510. For a grounded negative power source 520, it is important that the current sensor 533 be placed between the negative power source terminal and frame ground (FG). In many battery systems 500, a conductive battery enclosure is coupled to a system ground (also referred to as earth, protective earth or frame ground) to meet safe requirements. A fault current path (represented by resistor 535) from anywhere along the series battery string to the battery enclosure may cause a current imbalance that can be detected by the two current sensors and used by the controller module 533 to control the shunt switch. Both the load current and the fault current pass through the lower current sensor, but only the load current passes through the top current sensor”- Therefore Duan discloses all the limitation of claim 1. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866